
	
		III
		110th CONGRESS
		2d Session
		S. RES. 497
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Akaka (for himself,
			 Mr. Voinovich, Mr. Lieberman, Ms.
			 Collins, Mr. Levin,
			 Mr. Stevens, Mr. Carper, Mr.
			 Warner, Mr. Obama,
			 Mrs. McCaskill, and
			 Mr. Coleman) submitted the following
			 resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 22, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		
			April 28, 2008
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  public servants should be commended for their dedication and continued service
		  to the Nation during Public Service Recognition Week, May 5 through 11,
		  2008.
	
	
		Whereas
			 Public Service Recognition Week provides an opportunity to recognize and
			 promote the important contributions of public servants and honor the diverse
			 men and women who meet the needs of the Nation through work at all levels of
			 government;
		Whereas
			 millions of individuals work in government service in every city, county, and
			 State across America and in hundreds of cities abroad;
		Whereas
			 public service is a noble calling involving a variety of challenging and
			 rewarding professions;
		Whereas
			 Federal, State, and local governments are responsive, innovative, and effective
			 because of the outstanding work of public servants;
		Whereas
			 the United States of America is a great and prosperous Nation, and public
			 service employees contribute significantly to that greatness and
			 prosperity;
		Whereas
			 the Nation benefits daily from the knowledge and skills of these highly trained
			 individuals;
		Whereas
			 public servants—
			(1)defend our freedom and advance United
			 States interests around the world;
			(2)provide vital strategic support functions
			 to our military and serve in the National Guard and Reserves;
			(3)fight crime and fires;
			(4)ensure equal access to secure, efficient,
			 and affordable mail service;
			(5)deliver Social Security and Medicare
			 benefits;
			(6)fight disease and promote better
			 health;
			(7)protect the environment and the Nation's
			 parks;
			(8)enforce laws guaranteeing equal employment
			 opportunity and healthy working conditions;
			(9)defend and secure critical
			 infrastructure;
			(10)help the Nation recover from natural
			 disasters and terrorist attacks;
			(11)teach and work in our schools and
			 libraries;
			(12)develop new technologies and explore the
			 earth, moon, and space to help improve our understanding of how our world
			 changes;
			(13)improve and secure our transportation
			 systems;
			(14)promote economic
			 growth; and
			(15)assist active
			 duty service members and veterans;
			Whereas
			 members of the uniformed services and civilian employees at all levels of
			 government make significant contributions to the general welfare of the United
			 States, and are on the front lines in the fight against terrorism and in
			 maintaining homeland security;
		Whereas
			 public servants work in a professional manner to build relationships with other
			 countries and cultures in order to better represent America's interests and
			 promote American ideals;
		Whereas
			 public servants alert Congress and the public to government waste, fraud,
			 abuse, and dangers to public health;
		Whereas
			 the men and women serving in the Armed Forces of the United States, as well as
			 those skilled trade and craft Federal employees who provide support to their
			 efforts, are committed to doing their jobs regardless of the circumstances, and
			 contribute greatly to the security of the Nation and the world;
		Whereas
			 public servants have bravely fought in armed conflict in defense of this Nation
			 and its ideals and deserve the care and benefits they have earned through their
			 honorable service;
		Whereas
			 government workers have much to offer, as demonstrated by their expertise and
			 innovative ideas, and serve as examples by passing on institutional knowledge
			 to train the next generation of public servants;
		Whereas
			 May 5 through 11, 2008, has been designated Public Service Recognition Week to
			 honor America's Federal, State, and local government employees; and
		Whereas
			 Public Service Recognition Week is celebrating its 24th anniversary through job
			 fairs, student activities, and agency exhibits: Now, therefore, be it
		
	
		That the Senate—
			(1)commends public servants for their
			 outstanding contributions to this great Nation during Public Service
			 Recognition Week and throughout the year;
			(2)salutes government employees for their
			 unyielding dedication and spirit for public service;
			(3)honors those government employees who have
			 given their lives in service to their country;
			(4)calls upon a new generation to consider a
			 career in public service as an honorable profession; and
			(5)encourages efforts to promote public
			 service careers at all levels of government.
			
